                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION
                          CIVIL ACTION NO. 1:18-CV-00130-GNS


GRACIE EVANS;
CASSANDRA WATTS;
AUSIA BRANCH;
JARVIS EVANS; and
MELANIA EVANS                                                                       PLAINTIFFS


v.


DR. VERENA WYVILL BROWN;
MONROE CARELL JR. CHILDREN’S HOSPITAL; and
STEPHANIE V. BANK CENTER FOR SAFE
AND HEALTHY CHILDREN                                                             DEFENDANTS


                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendants’ Motions to Dismiss (DN 8, 9). The motions

are ripe for adjudication. For the foregoing reasons, Defendant’s motions are GRANTED.

                                     I.      BACKGROUND

       Plaintiffs filed this action1 pro se alleging that Defendant Dr. Verena Wyvill Brown (“Dr.

Brown”) breached her duty of care, engaged in malicious misconduct and was grossly negligent,

“caus[ing] the [P]laintiffs and their children severe emotional and psychological harm [when they]

were deprived of their minor children . . . .” (Compl. 3-4, DN 1). Plaintiffs allege that on April



1
  As alleged in the Complaint, Plaintiffs Ausia Branch (“Branch”) and Jarvis Evans are the parents
of minor children who were removed from their custody based on allegations of child abuse.
(Compl. 3-4). Plaintiffs Melanie Evans, Gracie Evans, and Cassandra Watts are the “parental
grandmother,” “parental great-grandmother,” and “parental aunt” of the minor children. (Compl.
4). In a related case, the Court dismissed the claims filed by these Plaintiffs against others,
including the prosecutor and family court judge, relating to these allegations of abuse. See Evans
v. Downey, No. 1:15-CV-00117-GNS, 2016 WL 3562102, at *1, *4 (W.D. Ky. June 24, 2016).
23, 2014, Dr. Brown misdiagnosed the minor child of Branch with Abusive Head Trauma, the

symptoms for which Plaintiffs claim are attributable to “the complicated intubation performed by

[a] residential student [in] which the endotracheal tube was located well [with]in the right

mainstem bronchus and was retracted 2.5 cm with signs of developing atelectasis.” (Compl. 5-6).

Plaintiffs further allege that on September 21, 2017, Dr. Brown testified via Skype at an

adjudication in Warren County Family Court in Bowling Green, Kentucky and provided false

testimony about her misdiagnosis. (Compl. 3). As a result of this allegedly false testimony,

Plaintiffs assert they were deprived of custody over the children when officials from Warren

County Family Court removed them from relative care to foster care. (Compl. 3-4).

       Plaintiffs also bring claims against Dr. Brown’s employers under the theory of respondeat

superior. (Compl. 6-7). Plaintiffs argue Defendant Monroe Carrell Jr. Children’s Hospital

(“Children’s Hospital”) is vicariously liable for Dr. Brown’s conduct during diagnosis and

treatment and that Defendant Stephanie V. Blank Center for Safe and Health Children (“Blank

Center”)2 is vicariously liable for her false testimony. (Compl. 6-7). Plaintiffs seek over a $1

billion in damages from Defendants for medical malpractice and for the consequences of Dr.

Brown’s false testimony. (Compl. 8-9).

       Blank Center moved to dismiss Plaintiffs claims for lack of jurisdiction, improper service,

procedural non-compliance and for being time-barred under the applicable statute of limitations.

(Def.’s Mot. Dismiss, DN 8). Children’s Hospital and Dr. Brown move to dismiss Plaintiffs’

claims for lack of jurisdiction, because venue is improper in the Western District of Kentucky, for




2
  Plaintiffs misidentify Defendant’s name as “Bank” in the Complaint. Defendant’s proper name
is “Blank,” and the Court will use this name in this opinion. (Def.’s Mem. Supp. Mot. Dismiss 1,
DN 8-1).
                                                2
failing to state a claim, and for failing to comply with pre-suit notice requirements. (Defs.’ Mot.

Dismiss, DN 9).

       Plaintiffs contend that jurisdiction exists over Blank Center because Dr. Brown was

employed by Blank Center and used Skype from their Atlanta offices to provide untruthful

testimony at Warren County Family Court concerning her conduct while employed at Children’s

Hospital. (Pls.’ Resp. Def.’s Mot. Dismiss 2-3, DN 16 [hereinafter Pls.’ First Resp.]). Plaintiffs

argue for the first time in their response that jurisdiction exists over Children’s Hospital because

it “continuously and systematically conducts business in the State of Kentucky when it submits

via telephone, mail, or facsimile transmission invoices for payments or services rendered and

receives payment from Kentucky Medicaid insurance . . . .” (Pls.’ Resp. Defs.’ Mot. Dismiss 4-5,

DN 17 [hereinafter Pls.’ Second Resp.]). Plaintiffs contend the Court has jurisdiction over claims

against Dr. Brown because she committed a tort in Kentucky in providing false testimony in

Warren County Family Court. (Pls.’ Second Resp. 4).

                                  II.     STANDARD OF REVIEW

       Pro se complaints are held to “less stringent standards than formal pleadings drafted by

lawyers . . . .” Haines v. Kerner, 404 U.S. 519, 520 (1972). Allegations by a pro se plaintiff are

sufficient to call for an opportunity to offer supporting evidence “unless it appears beyond doubt

that the [plaintiff] could prove no set of facts that entitle him [or her] to relief.” Cruz v. Beto, 405

U.S. 319 (1972) (internal quotation marks omitted) (citation omitted). At the same time, the

Supreme Court has “never suggested procedural rules in ordinary civil litigation should be

interpreted so as to excuse mistakes by those who proceed without counsel.” McNeil v. United

States, 508 U.S. 106, 113, (1993). Indeed, a pro se litigant “must conduct enough investigation to

draft pleadings that meet the requirements of the federal rules . . . .” Burnett v. Grattan, 468 U.S.



                                                   3
42, 50, 104 (1984).     Dismissal may be appropriate where a complaint contains a detailed

description of the underlying facts which nevertheless fail to state a viable claim. Estelle v.

Gamble, 429 U.S. 97, 106-09 (1976).

                                      III.    DISCUSSION

       A.      Medical Malpractice Claims

       Plaintiffs seek damages for gross negligence relating to Dr. Brown’s medical examination

and treatment of Plaintiff’s minor child at Children’s Hospital’s facilities on April 23, 2014, in

Nashville, Tennessee. (Compl. 3-4). Dr. Brown and Children’s Hospital argue dismissal is

appropriate because the Court lacks jurisdiction, venue is improper, Plaintiffs fail to state a claim

and have failed to adhere to pre-suit notice requirements, and because Plaintiffs claims are

untimely. (Defs.’ Mem. Supp. Mot. Dismiss 4-14, DN 9-1).

       Under Fed. R. Civ. P. 12(b)(2), a litigant may challenge the Court’s authority to entertain

an action for lack of personal jurisdiction. See Fed. R. Civ. P. 12(b)(2). Personal jurisdiction has

two forms: general and specific. See Miller v. ACA Winterthur Ins. Co., 694 F.3d 675, 678-79

(6th Cir. 2012). General jurisdiction arises when a defendant has affiliations so “continuous and

systematic” with a forum as to render the person “essentially at home” there, thus allowing courts

in that forum to exercise jurisdiction over any and all claims against her. See Goodyear Dunlop

Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (citation omitted). Specific jurisdiction,

on the other hand, arises from “minimum contacts” between a person and the forum, and permits

the forum’s courts to adjudicate “issues deriving from, or connected with,” those particular

contacts. Id. (citation omitted). When a court rules on a jurisdictional motion to dismiss, without

conducting an evidentiary hearing, it must consider the pleadings and affidavits in a light most

favorable to the plaintiff. To defeat such a motion, the plaintiff need only make a prima facie



                                                 4
showing of jurisdiction and the court should not weigh the controverting assertions of the party

seeking dismissal. Dean v. Motel 6 Operating LP, 134 F.3d 1269, 1272 (6th Cir. 1998).

       In determining whether personal jurisdiction exists over a nonresident defendant, the Court

must apply the law of the state in which it sits. Third Nat’l Bank in Nashville v. WEDGE Grp.

Inc., 882 F.2d 1087, 1089 (6th Cir. 1989). In Kentucky, jurisdiction over out-of-state defendants

is governed by KRS 454.210. In Caesars Riverboat Casino, LLC v. Beach, 336 S.W.3d 51 (Ky.

2011), the Supreme Court of Kentucky provided that “[o]nly after the requirements of KRS

454.210 have been satisfied can it be said that personal jurisdiction over a non-resident defendant

extends to the outer limits permitted by federal due process.” Id. It created a two-step process to

apply proper long-arm jurisdiction:

       First, review must proceed under KRS 454.210 to determine if the cause of action
       arises from conduct or activity of the defendant that fits into one of the statute’s
       enumerated categories. If not, then in personam jurisdiction may not be exercised.
       When that initial step results in a determination that the statute is applicable, a
       second step of analysis must be taken to determine if exercising personal
       jurisdiction over the non-resident defendant offends his federal due process rights.

Id. The Kentucky Supreme Court continued, “[w]hile we believe it fair to say that these provisions

should be liberally construed in favor of long-arm jurisdiction, their limits upon jurisdiction must

be observed as defined.” Id. In light of this this, the Court must first determine which long-arm

statute provision applies here before considering minimum contacts and personal availment. See

id.

               1.      Children’s Hospital

       From the nine categories enumerated in KRS 454.210(2)(a), Plaintiffs claims could

potentially fall into the fourth category, which provides for jurisdiction over nonresident parties:

       Causing tortious injury in this Commonwealth by act or omission outside this
       Commonwealth if he regularly does or solicits business, or engages in any other
       persistent course of conduct or derives substantial revenue from goods used or

                                                 5
       consumed or services rendered in this Commonwealth, provided that the tortious
       injury occurring in this Commonwealth arises out of the doing or soliciting of
       business or a persistent course of conduct or derivation of substantial revenue
       within the Commonwealth . . . .

KRS 454.210(2)(a)(4). Plaintiffs’ Complaint alleges that Children’s Hospital is an affiliate of

Vanderbilt University Medical Center and is incorporated under Tennessee law with a principal

place of business in Tennessee. (Compl. 3). Plaintiffs contend for the first time in their response

to Children’s Hospital’s motion that this Court has jurisdiction over Children’s Hospital because

it “continuously and systematically conducts business in the State of Kentucky when it submits

via telephone, mail, or facsimile transmission invoices for payments or services rendered and

receives payment from Kentucky Medicaid insurance . . . .” (Pls.’ Second Resp. 4-5).

       Children’s Hospital points out to the Court that Plaintiffs have added numerous new factual

allegations in their response not included in their Complaint. (Defs.’ Reply Mot. Dismiss 2-3, DN

19). In addition to the allegation that Children’s Hospital availed itself to jurisdiction by accepting

Kentucky Medicaid, Plaintiffs also adds that another physician in addition to Dr. Brown committed

malpractice, that Children’s Hospital conspired to fraudulently conceal this alleged malpractice,

and that Dr. Brown conspired with Kentucky state officials to prosecute Plaintiffs. (Defs.’ Reply

Mot. Dismiss 2-3).

       Courts do not typically consider facts or additional allegations included in response to a

motion to dismiss that are not alleged or referenced in the pleadings. See In re Fair Fin. Co., No.

15-3854, 2016 WL 4437606, at *1 n.1 (6th Cir. Aug. 23, 2016). Additionally, a “plaintiff bears

the burden of establishing that jurisdiction exists.” Theunissen v. Matthews, 935 F.2d 1454, 1458

(6th Cir. 1991) (citations omitted). That said, “in the face of a properly supported motion for

dismiss, the plaintiff may not stand on his pleadings but must, by affidavit or otherwise, set forth

specific facts showing that the court has jurisdiction.” Id. (emphasis added). Where a court does

                                                  6
not conduct an evidentiary hearing or permit discovery to resolve factual questions surrounding

the motion, a plaintiff need “make only a prima facie showing that personal jurisdiction exists in

order to defeat dismissal.” Id. (citations omitted). This standard, together with the leniency that

is to be afforded to filings made by pro se litigants, militates in favor of considering Plaintiffs’

supplemental allegations regarding the Court’s general jurisdiction over the malpractice claims

against Children’s Hospital. See id.; Haines, 404 U.S. at 520. For the purpose of the present

motion, the Court will presume that Children’s Hospital’s contacts with Kentucky are sufficient to

subject it to this Court’s general jurisdiction.

        Regardless, Plaintiffs fail to make the threshold showing that their injuries “arise from”

Children’s Hospital’s Kentucky operations. To ensure that a claim “arises from” a defendant’s

conduct or activity, courts have required “a reasonable and direct nexus between the wrongful acts

alleged in the complaint and the statutory predicate for long-arm jurisdiction.” Cox v. Konnklijke

Philips, N.V., 647 F. App’x 625, 629 (6th Cir. 2016) (internal quotation marks omitted) (quoting

Caesars, 336 S.W.3d at 57). This critical limitation on the statute’s operation ensures that the

Court cannot exercise jurisdiction merely because a nonresident has engaged in conduct fitting

within an enumerated category. Caesars, 336 S.W.3d at 55. “The plaintiff must also show that

his claim is one that arises from the conduct or activities described in the subsection.” Id.

        All of the alleged malpractice claimed by Plaintiffs occurred in Tennessee, and neither

originated from nor were produced by Children’s Hospital’s acceptance of Kentucky Medicaid.

See id. at 57-59 (dismissing claim for lack of jurisdiction because plaintiff’s injuries were too

attenuated from defendant’s activities in Kentucky to fit the definition of “arising from.”); see also

John Conti Coffee Co. v. MAPCO Express, Inc., No. 13-39-GFVT, 2014 WL 12648449, at *1

(E.D. Ky. Jan. 2, 2014) (“[T]he Kentucky Supreme Court has definitively stated that simply



                                                   7
engaging in activities listed in the statute is not enough—the actual cause of action must arise from

those activities.” (citing Caesars, 336 S.W.3d at 58)).

        Even if Plaintiffs claims triggered KRS 454.210(2)(a)(4), their allegations are not enough

to satisfy the constitutional standards of due process that require a nonresident defendant to have

personally availed himself of the benefits of the forum state.         “Purposeful availment, the

constitutional touchstone of personal jurisdiction, is present where the defendant’s contacts with

the forum state proximately result from actions by the defendant himself that create a substantial

connection with the forum State . . . .” Neogen Corp. v. Neo Gen Screening, Inc., 282 F.3d 883,

889 (6th Cir. 2002) (internal quotation marks omitted) (citing Burger King Corp. v. Rudzewicz,

471 U.S. 462, 475 (1985)). “This purposeful availment requirement ensures that a defendant will

not be haled into a jurisdiction solely as a result of random, fortuitous, or attenuated contacts, or

the unilateral activity of another party or a third person.” Id. (internal quotation marks omitted)

(citing Rudzewicz, 471 U.S. at 475).

        Even accepting as true the additional jurisdictional allegations in Plaintiffs’ response,

specific personal jurisdiction cannot be found for Plaintiffs’ malpractice claims because treatment

was rendered entirely in Tennessee. See Rudzewicz, 471 U.S. at 475. Plaintiffs’ claims therefore

fail to satisfy the “arising from” standard under KRS 454.210(2)(a). See Caesars, 336 S.W.3d at

57-59. For these reasons, the Court finds that it lacks personal jurisdiction over Children’s

Hospital.   Plaintiffs’ malpractice claims against it will be dismissed for lack of personal

jurisdiction.

                2.     Dr. Brown

        Plaintiffs also allege in their response that Dr. Brown accepted Kentucky Medicaid and

argue this is sufficient for the Court to exercise jurisdiction over Plaintiffs’ malpractice claims



                                                 8
against her. (Pls.’ Second Resp. 4). For many of the same reasons provided above with regard to

Children’s Hospital, the Court lacks personal jurisdiction over Dr. Brown to entertain these claims.

As discussed above with respect to Children’s Hospital, the alleged injury occurred in Tennessee

and did not arise from of any of Dr. Brown’s alleged connections to Kentucky. See Caesars, 336

S.W.3d at 57-59. Second, Dr. Brown did not purposefully avail herself to the benefits of Kentucky

law such that she could be expected to be hauled into court in the Commonwealth. See Rudzewicz,

471 U.S. at 475. Third, courts in Kentucky have specifically refused to exercise personal

jurisdiction when a Kentucky plaintiff alleges a nonresident physician committed malpractice at

an out-of-state hospital. See Powers v. Park, 192 S.W.3d 439, 443-44 (Ky. App. 2006) (affirming

summary judgment of medical malpractice claim for lack of personal jurisdiction over Missouri

physician); Pierce v. Serafin, 787 S.W.2d 705, 707 (Ky. App. 1990) (finding no personal

jurisdiction over doctor when only connection to forum was the mailing of an allegedly tortious

letter from outside Kentucky). With this, the Court concludes it lacks personal jurisdiction over

Dr. Brown to hear Plaintiffs’ malpractice claims against her. Plaintiffs’ malpractice claims against

Dr. Brown will accordingly be dismissed for lack of personal jurisdiction.

       B.      False Testimony Claims

       Plaintiffs also seek damages from testimony proffered by Dr. Brown via Skype to Warren

County Family Court from Blank Center’s Atlanta, Georgia, offices. (Compl. 7). Plaintiffs allege

that they were deprived of custody of Branch’s minor children as a result of this false testimony.

Blank Center moves to dismiss these claims for lack of jurisdiction, improper service, procedural

non-compliance, and for being time-barred under the applicable statute of limitations. (Defs.’

Mem. Supp. Mot. Dismiss 1-2, DN 8). Dr. Brown also moves to dismiss for failure to state a

claim. (Defs.’ Reply Mot. Dismiss 3-4).



                                                 9
               1.     Blank Center

       Plaintiffs argue that the Court has jurisdiction over Blank Center because Dr. Brown was

employed by them and used Skype from their Atlanta offices to provide her allegedly untruthful

testimony to Warren County Family Court. (Pls.’ First Resp. 2-3). The fourth category set forth

in KRS 454.210(2)(a)—discussed in greater detail above—cannot be the basis for jurisdiction here

because Plaintiffs allegations do not in any way suggest Blank Center solicits business in Kentucky

or that it engages in persistent conduct to derive revenue from goods or services rendered in the

Commonwealth. See KRS 454.210(2)(a)(4). The remaining category under which Plaintiffs might

establish personal jurisdiction, KRS 454.210(2)(a)(3), provides a court jurisdiction over

nonresidents who “[c]aus[e] tortious injury by an act or omission in this Commonwealth . . . .”

KRS 454.210(2)(a)(3).

       Although the analysis from above may differ where the alleged tort occurred in a Kentucky

court and thus “arises from” Blank Center’s attenuated relationship to the forum, Plaintiffs claims

nonetheless must fail for lacking the minimum contacts and personal availment required by

constitutional standards for due process. As mentioned above, Kentucky courts are hesitant to

exercise jurisdiction over claims against out-of-state medical providers. See Pierce, 192 S.W.3d

at 443-44 (finding no personal jurisdiction over doctor when his only connection to Kentucky was

mailing an allegedly tortious letter from outside forum). Kentucky courts have also refused to

exercise jurisdiction over parties whose connections to the forum are limited to isolated or

infrequent electronic communications because they lack minimum contacts with the

Commonwealth and offend notions of fair play and substantial justice. See Hinners v. Robey, 336

S.W.3d 891, 902 (Ky. 2011) (“A single eBay sale such as in the present case represents a

quintessential example of a random, fortuitous, and attenuated contact.”). Because Blank Center’s



                                                10
alleged contact with Kentucky consists entirely of facilitating Skype testimony concerning out-of-

state medical treatment, the Court lacks personal jurisdiction over Plaintiffs’ claims against it.

       Even assuming the Court had personal jurisdiction over Blank Center, Plaintiffs’ claims

would still fail because they do not allege facts demonstrating Blank Center would be vicariously

liable for Dr. Brown’s testimony under the theory of respondeat superior. In Kentucky, employers

are subject to vicarious liability for a tort committed by an employee acting within the scope of

employment. Papa John’s Int’l, Inc. v. McCoy, 244 S.W.3d 44, 51 (Ky. 2008). An employer is

not liable for tortious conduct unless it was undertaken to advance the interest of the principal or

was within the normal scope of the actor’s employment. Osborne v. Payne, 31 S.W.3d 911, 916

(Ky. 2000). If the employee “acts from purely personal motives which are in no way connected

with the employer’s interests, he is considered in the ordinary case to have department from his

employment, and the master is not liable.” Papa John’s, 244 S.W.3d at 52 (internal quotation

marks omitted) (citation omitted).

       Plaintiffs here claim Dr. Brown gave testimony in a family court hearing in Kentucky

regarding her care and treatment of a child three years earlier while employed by Children’s

Hospital. Any crimes or torts arising from this testimony cannot be attributable to Blank Center

under respondeat superior because this behavior, even if accepted as true, in no way can be

“calculated to advance the cause” of Blank Center. See Osborne, 31 S.W.3d at 916. Nor could

these actions be deemed within to the normal scope of Dr. Brown’s employment as a physician

with Blank Center. See Papa John’s, 244 S.W.3d at 52 (an employee making a false statement to

police is outside scope of employment). Even if the Court had jurisdiction over Blank Center,

Plaintiffs’ claims must fail because Blank Center cannot be liable under Kentucky law for the

actions of an agent without any connection to the employer’s business.



                                                 11
               2.      Dr. Brown

       Dr. Brown argues that Plaintiffs have failed to state a claim against her because she was

required by Tennessee law to report injuries that she believed were caused by brutality, abuse, or

neglect. (Defs.’ Reply Mot. Dismiss 3-4). Dr. Brown also contends she is absolutely immune

from claims of negligent testimony. (Defs.’ Reply Mot. Dismiss 3-4). While Dr. Brown cites to

Tennessee law to support this proposition, Kentucky’s substantive law would apply here based on

Kentucky’s “any significant contacts” choice-of-law analysis for torts because the allegedly

tortious testimony was given before a Kentucky court. See Saleba v. Schrand, 300 S.W.3d 177,

181 (Ky. 2009). In this situation, however, “[t]he Court need only conduct a choice-of-law

analysis if a conflict exists between two states’ laws.” Pogue v. Principal Life Ins. Co., No. 3:14-

CV-00599-GNS, 2015 WL 5680464, at *4 (W.D. Ky. Sept. 25, 2015) (citation omitted).

       In this instance, there is no such conflict of law. Kentucky and Tennessee both reject claims

of civil liability premised on the content of a witness’s testimony. See Stone v. Glass, 35 S.W.3d

827, 828 (Ky. App. 2000) (“It has long been the established rule that a witness, even if he

knowingly gives false testimony, is entitled to absolute immunity from civil damages.” (citation

omitted)); Wilson v. Ricciardi, 778 S.W.2d 450, 453 (Tenn. Ct. App. 1989) (“It is a well-settled

proposition of law in this jurisdiction that the testimony of a witness given in a judicial proceeding

is absolutely privileged. Therefore, no civil action for damages may lie against a witness based

upon his testimony in a case, though his testimony may have been damaging to one of the parties

of the lawsuit in which he testified.” (citations omitted)). Because Dr. Brown is immune from

civil liability for her testimony before the Warren County Family Court, Plaintiffs have failed to

state a claim against her as a matter of law with regard to that testimony. Accordingly, Plaintiffs

false testimony claims against Dr. Brown will be dismissed.



                                                 12
                                      V.       CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED that Defendants’ Motions to

Dismiss (DN 8, 9) are GRANTED and Plaintiffs’ Complaint (DN 1) is DISMISSED. The Clerk

shall strike this matter from the active docket.

       This is a final and appealable order.




                                                            May 28, 2019


cc:            counsel of record
               Plaintiffs, pro se




                                                   13
